In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-14-00009-CR


                        JAMES CHARLES BEDREE, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 181st District Court
                                    Randall County, Texas
                Trial Court No. 23,626-B, Honorable John B. Board, Presiding

                                      February 26, 2014

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant, James Charles Bedree, appeals his conviction for indecency with a

child. The certification of right to appeal executed by the trial court states that this Ais a

plea bargain case, and the defendant has NO right of appeal.” This circumstance was

brought to the attention of appellant and opportunity was granted him to obtain an

amended certification entitling him to appeal. No such certification was received within

the time we allotted. Having received no amended certification, we dismiss the appeal

per Texas Rule of Appellate Procedure 25.2(d).
                      Per Curiam

Do not publish.




                  2